Citation Nr: 1244425	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-32 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to March 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a low back disability.  

In February 2010, a travel board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

In April 2012, the Board remanded the Veteran's claim for additional development.  The case has since been returned to the Board for adjudication.  

As noted in the April 2012 Board decision, the issue of entitlement to a total rating by reason of individual unemployability due to service connected disability (TDIU) has been raised by the record, but it appears that it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds the further development is necessary regarding the Veteran's claim of entitlement to service connection for a low back disorder.

This claim was remanded in April 2012 for a clarified opinion regarding the Veteran's back disability.  Specifically, the Board requested that the examiner address whether the Veteran's claimed low back disorder clearly and unmistakably preexisted service and if so, did the low back disorder clearly and unmistakably not undergo an increase in severity beyond its natural progression.  The examiner was asked to provide his opinion using the terminology "clearly and unmistakably," because the standard is an onerous one.  Although the examiner used this terminology appropriately with respect to whether the low back disorder preexisted service, the examiner did not use the terminology in answering the second question as to whether the low back disorder clearly and unmistakably did not undergo an increase in severity beyond natural progression during service.  

Again, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

Also, in the August 2010 and April 2012 remands, the Board included very strict instructions for Wagner compliance in the requested medical opinion because of the stringency of this standard.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) ("[t]he clear-and-unmistakable-evidence standard is an 'onerous' one ... and requires that the no-aggravation result be 'undebatable'").  Because the opinion did not meet these standards, the remand instructions were not fulfilled in their entirety, and the examination report must be returned to the examiner, or a similarly qualified medical professional, for correction.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the February 2011 examination and April 2012 addendum, or another qualified medical professional if that examiner is unavailable.  The examiner must review the entire claims file and answer the following questions: 

a)  did the Veteran's claimed low back disorder clearly and unmistakably preexist service, and 

b)  if so, did the low back disorder clearly and unmistakably not undergo an increase in severity beyond natural progression during service?  

The examiner is reminded that the "clearly and unmistakably" standard is an "onerous" standard and that any opinion rendered must be phrased in that terminology.  See Cotant, supra.  All opinions must be supported by a complete rationale in a typewritten report.

2.  After the addendum/opinion is obtained, the RO or the AMC is requested to ensure that the examiner provided an opinion in compliance with the remand directive above.  Specifically, the RO or the AMC should make sure that the opinion includes the "clear and unmistakable" language in both parts to the above-noted questions.  

3.  Then, readjudicate the claim.  If the determination remains unfavorable, the Veteran and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


